UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    GARY LEE SMITH,

                  Plaintiff,

           v.                                          No. 19-CV-548 (RDM)

    KATHLEEN HAWK SAWYER, 1
    Director, Federal Bureau of Prisons

                  Defendant.


                                               ORDER

          Plaintiff Gary Lee Smith brings suit against the Federal Bureau of Prisons alleging that

fees he paid in connection with various health care services he received while incarcerated were

not forwarded to victims “in accordance with the order of restitution” in his criminal case, as

required by 18 U.S.C. § 4048(g)(1). See Dkt. 1 at 6–7. Where an incarcerated person is not

subject to an order of restitution, those fees are still collected, but are forwarded to the Crime

Victims Fund and to the Attorney General. See 18 U.S.C. § 4048(g)(2).

          The government moves to dismiss on a number of grounds, including for lack of subject

matter jurisdiction on the basis that Smith lacks standing. Dkt. 16 at 5–6. Standing requires “’a

personal stake in the outcome of the controversy [sufficient] to warrant . . . federal-court

jurisdiction.’” Chamber of Commerce v. EPA, 642 F.3d 192, 199 (D.C. Cir. 2011) (quoting

Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009)). “[T]he irreducible constitutional

minimum of standing contains three elements”: (1) an “injury in fact;” (2) a “causal connection




1
  Director Sawyer is automatically substituted as the defendant pursuant to Fed. R. Civ. Pro.
25(d).
between [that] injury and the conduct complained of; and (3) “redressability.” Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560–61 (1992). Although the Court must take the allegations in

Plaintiff’s complaint as true, it may also “consider materials outside the pleadings in deciding

whether to grant a motion to dismiss for lack of jurisdiction.” Jerome Stevens Pharm., Inc. v.

Food & Drug Admin., 402 F.3d 1249, 1254 (D.D.C. 2005) (citing Herbert v. Nat’l Acad. of Scis.,

974 F.2d 192, 197 (D.C. Cir. 1992)).

        The declarations that the government provides in its submission demonstrate that the

Plaintiff has failed to establish this “irreducible constitutional minimum.” Id. As the

government points out, his restitution obligations have been fully paid. See Dkt. 16-2 at 65

(letter from the Bureau of Prisons notifying the plaintiff that “[t]he principal of the restitution

debt has been paid in full by your co-defendants and the balance owed has been written off.”).

And, Plaintiff does not allege that he made restitution payments that he would not have otherwise

been required to make had his fees been credited towards that obligation. See Dkt. 1. Thus,

nothing in the record shows that Plaintiff has either overpaid his restitution obligations or is

subject to a restitution obligation that would be reduced if he was successful in pressing his

claims. Absent such a concrete injury, Plaintiff lacks standing to pursue his claim. See Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016) (“Article III standing requires a concrete injury even

in the context of a statutory violation.”).

        Accordingly, it is hereby ORDERED that Defendant’s motion to dismiss, Dkt. 16, is

GRANTED with leave for the Plaintiff to amend his complaint within 45 days to include any

allegations that would support this Court’s exercise of jurisdiction.




                                                   2
      SO ORDERED.

                              /s/ Randolph D. Moss
                              RANDOLPH D. MOSS
                              United States District Judge


Date: December 19, 2019




                          3